Citation Nr: 0609210	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-15 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the veteran filed a timely a Substantive Appeal 
of the April 2002 rating decision that denied the claims of 
entitlement to service connection for post-traumatic stress 
disorder, a right ankle disability, residuals of a head 
injury, a right shoulder disability, a left shoulder 
disability, a neck disability, and astigmatism.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right ankle disability.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a head injury.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
bilateral shoulder disability.

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
neck disability.

7.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
astigmatism.

8.  Entitlement to service connection for allergies.

9.  Entitlement to service connection for chloracne, to 
include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	M. Harry, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a March 2003 rating decision, the RO denied the veteran's 
claims seeking entitlement to service connection for 
allergies and chloracne, to include as a result of herbicide 
exposure.  The veteran perfected a timely appeal of these 
determinations to the Board.  

In February 2004, the RO sent the veteran a letter informing 
that he had failed to file a timely Substantive Appeal to the 
Board regarding the April 2002 rating decision, which in 
part, denied the claims of service connection for post-
traumatic stress disorder (PTSD), a right ankle disability, 
residuals of a head injury, a bilateral shoulder disability, 
a neck disability, and astigmatism.  The veteran perfected a 
timely appeal to the Board on the question concerning the 
timeliness of the Substantive Appeal.

Lastly, in a June 2004 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the claims of entitlement to service connection for 
PTSD, a right ankle disability, residuals of a head injury, a 
bilateral shoulder disability, a neck disability, and 
astigmatism.  The veteran perfected a timely appeal of these 
determinations to the Board.

The issue of entitlement to service connection for PTSD and 
allergies will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision in April 2002, the RO denied service 
connection for PTSD, a right ankle disability, residuals of a 
head injury, a bilateral shoulder disability, a neck 
disability, and astigmatism.

2.  The RO notified the veteran of the April 2002 rating 
decision by a VA letter dated April 22, 2002.

3.  In May 2002, the veteran filed a Notice of Disagreement 
to the April 2002 rating decision, contesting the denials of 
service connection for PTSD, a right ankle disability, 
residuals of a head injury, a bilateral shoulder disability, 
a neck disability, and astigmatism.

4.  The RO furnished the veteran a Statement of the Case on 
June 3, 2003, which addressed the denials of service 
connection for PTSD, a right ankle disability, residuals of a 
head injury, a bilateral shoulder disability, a neck 
disability, and astigmatism.

5.  The information of record reflects that the RO received 
no further communication from either the veteran or his 
representative until October 2003; and that on January 9, 
2004, the veteran filed a formal Substantive Appeal of the 
April 2002 rating decision, which addressed the denials of 
service connection for PTSD, a right ankle disability, 
residuals of a head injury, a bilateral shoulder disability, 
a neck disability, and astigmatism.  Both documents were 
received by the RO after April 22, 2003 (the expiration of 
the one-year appeal period), and after August 3, 2003 (the 
expiration of the 60-day appeal period).

6.  The evidence received since the April 2002 rating 
decision includes evidence that is neither cumulative nor 
redundant and is so significant that it must be considered 
(with the other evidence of record) in order to fairly decide 
the merits of the claim of entitlement to service connection 
for PTSD.

7.  The evidence received since the April 2002 rating 
decision is cumulative and does not relate to an 
unestablished fact necessary to substantiate the claims of 
entitlement to service connection for a right ankle 
disability, residuals of a head injury, a bilateral shoulder 
disability, a neck disability, and astigmatism.

8.  The veteran currently does not have chloracne.


CONCLUSION OF LAW

1.  The veteran did not file a Substantive Appeal within 60 
days of the mailing of the Statement of the Case on June 3, 
2002, or within the remainder of the one-year period from the 
date of mailing of the notification on April 22, 2002, of the 
April 2002 rating decision that denied service connection for 
PTSD, a right ankle disability, residuals of a head injury, a 
bilateral shoulder disability, a neck disability, and 
astigmatism.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2002 & 2005).

2.  The April 2002 rating decision, which denied the claims 
for service connection for PTSD, a right ankle disability, 
residuals of a head injury, a bilateral shoulder disability, 
a neck disability, and astigmatism, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §20.1103 (2003 & 2005).

3.  The evidence received since the April 2002 rating 
decision, which denied the claim of entitlement to service 
connection for PTSD, is new and material, and the claim for 
this benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); § 
3.156(a) (2005).

4.  The evidence received since the April 2002 rating 
decision, which denied the claims of entitlement to service 
connection for a right ankle disability, residuals of a head 
injury, a bilateral shoulder disability, a neck disability, 
and astigmatism, is not new and material, and thus the claims 
for these benefits are not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

5.  Chloracne, to include as due to exposure to herbicides, 
was not incurred or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Timeliness of Substantive Appeal

Assuming that the notice provisions of the Veterans Claims 
Assistance Act (VCAA) are applicable to a matter concerning 
the timely filing of a Substantive Appeal, see Holliday v. 
Principi, 14 Vet. App. 280 (2001), the Board concludes that 
VA's duties under both the VCAA and the new regulations have 
been fulfilled.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  In this regard the Board notes that the 
veteran was specifically advised in a February 2004 letter, 
that his January 2004 substantive appeal could not be 
considered for the reason that it was not timely filed.  The 
veteran was advised of the specific facts in his case 
supporting the closing of his appeal.  In addition, after 
filing his Notice of Disagreement, the veteran was provided a 
Statement of the Case that again advised of the specific 
facts of his case and of pertinent law and regulations 
pertaining to the filing of appeals.  The veteran and his 
representative were also afforded a period of 60 days in 
which to present any argument, submit any evidence, or 
request a Board hearing concerning the issue of whether the 
veteran's substantive appeal was timely filed, which the 
veteran and his attorney did at the November 2005 hearing 
before the undersigned Veterans Law Judge.

Based on the above procedural history, the Board concludes 
that the veteran and his representative have been properly 
informed of the information and evidence needed to establish 
whether the January 2004 substantive appeal was timely filed 
for purposes of determining the Board's jurisdiction to 
review said claims on appeal.  Therefore, the veteran will 
not be prejudiced as a result of the Board proceeding to 
address the Board's jurisdiction to decide the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993);  see also 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006).

The Board has jurisdiction over appeals as to questions of 
law and fact that involve entitlement to VA benefits, as well 
as to resolve questions of its own jurisdiction.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101(a), (d) (2005).

The steps to be taken to perfect an appeal to the Board, 
following an adverse determination by an agency of original 
jurisdiction, are set out fully in statute and regulations.  
Appellate review will be initiated by a Notice of 
Disagreement (NOD) and completed by a Substantive Appeal 
after a Statement of the Case (SOC) is furnished as 
prescribed in this section.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2005).  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202 (2005).  The NOD and Substantive Appeal must be 
filed with the activity/office that entered the determination 
with which disagreement has been expressed.  38 U.S.C.A. § 
7105(b)(1) (West 2002); 38 C.F.R. § 20.300 (2005).

After a NOD is filed, a SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1) (West 2002).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative, if any.  38 C.F.R. § 19.30(a) 
(2005).  Thereafter, a claimant must file the Substantive 
Appeal within 60 days from the date the SOC is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. § 20.302(b) (2005).

A Substantive Appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202 (2005).  The Substantive Appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  The Board will 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal that fails to allege a specific 
error of fact or law in the determination being appealed.  A 
determination of which a claimant is properly notified is 
final if an appeal is not perfected as prescribed by 38 
C.F.R. § 20.302.  See 38 C.F.R. § 20.1103 (2005).

The veteran contends, in essence, that he never received the 
SOC sent on June 3, 2002.  He asserts that he contacted the 
RO on numerous occasions and was told that a SOC was still 
pending.  He further asserts that he obtained a copy of the 
SOC on January 5, 2004, through his representative.

The record reflects that, in an April 2002 rating decision, 
the RO denied service connection for PTSD, a right ankle 
disability, residuals of a head injury, a bilateral shoulder 
disability, a neck disability, and astigmatism.  By a letter 
dated April 22, 2002, the RO notified the veteran of the 
April 2002 rating decision and provided him with notice of 
his appellate rights.  On May 20, 2002, the veteran timely 
filed a NOD.  On June 3, 2002, the RO furnished the veteran a 
SOC addressing the denials of service connection in the April 
2002 rating decision.  Lastly, the record shows that the 
veteran submitted a statement that made reference to his 
appeal in October 2003, and that his Substantive Appeal was 
received by the RO on January 9, 2004.  

The record also reflects that the veteran did not request an 
extension of the time limit for filing a Substantive Appeal.  
It is further noted that the record reveals that the SOC was 
sent to the veteran's address of record and was not returned 
as undeliverable.  See Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (holding "that the law requires only that VA mail 
notice and then presume the regularity of the administrative 
process 'in the absence of clear evidence to the 
contrary'").  Lastly, the veteran did not submit additional 
evidence within 60 days from the date the SOC was mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the April 2002 rating decision 
to require the issuance of a Supplemental Statement of the 
Case.  

The Board has reviewed the record, and it is clear that the 
veteran did not file a VA Form 9 (or correspondence 
containing the necessary information) within 60 days from the 
date of mailing of the SOC, or within one year from the date 
that the notice of the adverse determination in the April 
2002 rating decision was mailed to the veteran.  Nor has the 
veteran submitted any documents within one year of the April 
22, 2002, notice letter that can be construed as a 
Substantive Appeal as defined in 38 C.F.R. § 20.202.  

The Board notes that the record contains an undated 
correspondence from the veteran received on October 24, 2003, 
by the VA Outpatient Center in Austin, Texas, and received on 
November 3, 2003, by the RO.  The veteran stated that he has 
an appeal pending with the RO and has not heard anything 
about the appeal.  He requested an update on the status of 
his appeal.  

Initially, the Board observes that this statement was not 
received within 60 days from the date the June 2002 SOC was 
mailed or within the remainder of the one-year period from 
the date of mailing of notice of the April 2002 rating 
decision.  The Board also observes that the record reflects 
that another appeal was pending at that time.  In a January 
2004 statement, the veteran stated that he was enclosing 
another copy of the NOD he sent on May 21, 2003, with respect 
to the denials of service connection for chloracne as 
secondary to herbicide exposure and allergies.  Indeed, the 
record contains a NOD to the above issues dated May 21, 2003, 
that was received on December 8, 2003.  Therefore, it is 
unclear whether the October 24, 2003, statement even refers 
to the April 2002 rating decision.  In this regard, the Board 
finds that this does not amount to the clear evidence to the 
contrary that the veteran did not receive the June 2002 SOC.  
See Mindenhall, supra.  

In summary, because a timely Substantive Appeal has not been 
filed with regard to the denials of service connection for 
PTSD, a right ankle disability, residuals of a head injury, a 
bilateral shoulder disability, a neck disability, and 
astigmatism in the April 2002 rating decision, the Board 
concludes that there is no appeal pending before it with 
respect to these claims.  See Barnett v. Brown, 83 F.3d 1380, 
1883 (Fed. Cir. 1996) (It is a well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
Court or the tribunal, sua sponte or by any party, at any 
stage of the proceedings, and once apparent, must be 
adjudicated).  Accordingly, the appeal is denied.






II.  New and Material Evidence

Duties to Notify and Assist
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to establish a reopening of his 
claims based on new and material evidence.

In a February 2004 letter, issued prior to the initial AOJ 
decision, VA informed the veteran and his representative of 
the information and evidence necessary to reopen a previously 
denied claim.  The letter also informed the veteran of his 
and VA's respective duties for obtaining evidence.  Lastly, 
the letter asked him to send any treatment records pertinent 
to his claimed disorders and to inform VA of any other 
evidence or information that might support his claims.  Thus, 
as a practical matter, the Board finds that the veteran has 
been asked to submit any evidence in his possession that 
pertains to his claims to reopen.  

In a January 2003 letter, also issued prior to the initial 
AOJ decision, VA informed the veteran and his representative 
of the information and evidence necessary to substantiate his 
claim for service connection for chloracne.  The letter also 
informed the veteran of his and VA's respective duties for 
obtaining evidence.  Lastly, the letter asked him to inform 
VA of any additional evidence or to send the evidence itself.  
Thus, as a practical matter, the Board finds that the veteran 
has been asked to submit any evidence in his possession that 
pertains to his claim for service connection for chloracne.  

With respect to the claim for service connection for 
allergies, the veteran was not provided a proper VCAA notice 
letter prior to the initial AOJ decision.  In an analogous 
case, the United States Court of Appeals for Veterans Claims 
(Court) acknowledged in Pelegrini that where the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the veteran has the right to content complying notice 
and proper subsequent VA process.  Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of a February 2004 notice letter 
essentially complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The letter informed the veteran of the information 
and evidence necessary to substantiate a claim for service 
connection.  The letter also informed him of his and VA's 
duties in obtaining evidence.  Lastly, the letter asked him 
to inform VA of any other information or evidence that may 
support his claim and to send any additional information or 
evidence.  Thus, as a practical matter, the Board finds that 
the veteran has been asked to submit any evidence in his 
possession that pertains to his claim for service connection 
for allergies.

In addition, VA provided the veteran with a copy of the 
appealed March 2003 rating decision and February 2004 rating 
action, April and December 2004 statements of the case, and 
December 2004 and May 2005 supplemental statements of the 
case.  These documents provided notice of the law and 
governing regulations, and the reasons for the determinations 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the information and 
evidence previously provided to VA or obtained by VA on his 
behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, post-service VA and private medical 
records, VA examination reports, records from the Social 
Security Administration, and statements made by and on behalf 
of the veteran in support of his claims.  Additionally, in 
light of the Board's finding that the veteran currently does 
not have chloracne, the Board concludes that VA will 
discontinue providing assistance in obtaining evidence 
because the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate this claim.  See 38 C.F.R. § 3.159(d).  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice with 
respect to his claim for service connection for allergies.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

In addition, where the claims involve basis entitlement to 
service connection, as in this case, the United Stated Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman, Nos. 01-1917 
and 02-1506, slip op. at 14.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  In that regard, since the 
claims pertaining to a right ankle disability, residuals of a 
head injury, a bilateral shoulder disability, a neck 
disability, and astigmatism are not found be reopened by way 
of the submission of new and material evidence, no disability 
rating or effective date will be assigned.  Similarly, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection for 
chloracne, any questions as the appropriate disability rating 
or effective date to be assigned are rendered moot.  

Analysis
VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

The RO originally denied service connection for PTSD, a right 
ankle disability, residuals of a head injury, a bilateral 
shoulder disability, a neck disability, and astigmatism in an 
April 2002 rating decision.  The veteran was notified of the 
decision later that month.  Although he timely filed a NOD, 
he did not timely file a Substantive Appeal.  Thus, the April 
2002 decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302(b) (2005).  Therefore, new and 
material evidence is needed to reopen the claims.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Therefore, VA must review all of the evidence submitted since 
the April 2002 rating decision in order to determine whether 
the claims may be reopened.  See Hickson, supra.  

PTSD

The evidence of record at that time failed to show a 
diagnosis of PTSD, credible supporting evidence that the 
claimed in-service stressors actually occurred, or that the 
veteran had PTSD related to a claimed in-service stressor.  
Thus, the evidence needed to reopen his claim is evidence 
that tends to show a diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and that the veteran has PTSD related to a claimed 
in-service stressor.

The veteran contends, in essence, that he has PTSD due to an 
incident involving a grenade left by his bunkmate, known as 
Brother John.  He asserts that Brother John placed a live 
grenade attached to C-4 explosives in his locker.

The evidence added to the record since the April 2002 rating 
decision consists of VA and private medical records, records 
from the Social Security Administration, and statements made 
on behalf of the veteran in support of his claim.  

Numerous VA and private medical records have been received.  
Of relevance, a March 2004 VA treatment note reflects a 
diagnosis of PTSD along with the statement that the stress 
resulting from the veteran's reported experiences in Vietnam 
is a significant part of his current clinical picture.  

In an October 2005 letter, L. Flores wrote that he met the 
veteran while stationed in Tuy Hoa, Vietnam, in 1971.  He 
noted that it was his perception that the veteran and his 
bunkmate, Brother John, were not in the best of terms.  He 
stated that Brother John left a grenade in the veteran's 
drawer which was set to go off when the drawer was opened.  
He added that the grenade had a block of C-4 attached to it 
with a rubber band and no safety pin.  He concluded that, 
while the veteran endured other experiences in Vietnam, his 
personal observation is that the above mentioned incident had 
a more profound effect on the veteran and continues to this 
day.  

The above evidence is new and material because it contains a 
diagnosis of PTSD and credible supporting evidence that the 
above claimed in-service stressor actually occurred.  It is 
not merely cumulative of earlier information and evidence 
because the evidence on file at the time of the April 2002 
rating decision did not contain a diagnosis or such credible 
corroborating evidence.  Thus, this evidence is new and 
material as contemplated by 38 C.F.R. § 3.156(a) and provides 
a basis to reopen his claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5108.

Right Ankle Disability

The evidence of record at the time of the April 2002 rating 
decision showed that the veteran complained of right foot 
pain in service in August 1969 but that X-rays were negative, 
and that he had a normal evaluation of the lower extremities 
at his separation examination.  Post-service evidence showed 
complaints of right ankle pain and a diagnosis of instability 
but not that it was related to service.  Thus, the evidence 
needed to reopen this claim is evidence that tends to show 
that his right ankle disability is related to service.  

The evidence added to the record since the April 2002 rating 
decision consists of copies of the veteran's service medical 
records, VA and private medical records, and records from the 
Social Security Administration.  

Initially, the Board notes that the copies of the service 
medical records are not new because the original service 
medical records were previously of record.  As for the other 
evidence, the Board finds that, although new, it is not 
material.  In this regard, the evidence does not tend to show 
that the veteran's right ankle disability is related to 
service.  The evidence shows treatment for general 
fibromyalgia but not with respect to the right ankle 
specifically or that the fibromyalgia is related to service.  
The veteran has not submitted any medical evidence linking a 
right ankle disability to service.  

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to an unestablished fact needed to substantiate his 
claim.  Moreover, the evidence does not raise a reasonable 
possibility of substantiating his claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for a right ankle disability.

Residuals of a Head Injury

The evidence of record at the time of the April 2002 rating 
decision showed that the veteran complained of dizziness in 
service in February 1971 that he related to a fall in service 
in 1968 during which he believed that he had been unconscious 
for a few minutes; that he was diagnosed with a functional 
complaint; and that he had normal head, neurologic, and 
psychiatric evaluations at his service separation 
examination.  Post-service evidence showed complaints of 
headaches, a history of a pre-service skull injury 
laceration/concussion in high school, a history of a motor 
vehicle accident in service in 1969, a normal CT (computed 
tomography) of the head, and a diagnosis of a history of a 
head injury with post head injury headaches, but no link 
between any residuals of a head injury and service.  Thus, 
the evidence needed to reopen his claim is evidence that 
tends to show that he suffered a head injury in service, that 
he currently has residuals of a head injury, and that his 
residuals are related to the in-service head injury.

The evidence added to the record since the April 2002 rating 
decision consists of VA and private medical records, and 
records from the Social Security Administration.  

After review, the Board finds that, although new, the 
received evidence is not material.  In this regard, the 
evidence does not tend to show that the veteran suffered a 
head injury in service, that he currently has residuals of a 
head injury, or that his residuals are related to the in-
service head injury.  The evidence does not even show that he 
has received treatment for any chronic residuals of a head 
injury.  The Board notes that an October 2000 private 
emergency room report reflects complaints of a mild headache 
on the right side of the head after a recent motor vehicle 
accident in which the right side of his head hit the window 
frame.  However, the examination was normal except for right-
sided head pain, and the diagnosis was status post motor 
vehicle accident with complaints of head pain.  The Board 
also notes that a February 2004 VA Agent Orange examination 
report reflects a diagnosis of motor imbalance; however, the 
record shows that it is due to a right ankle disorder and not 
to a head injury.  

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to an unestablished fact needed to substantiate his 
claim.  Moreover, the evidence does not raise a reasonable 
possibility of substantiating his claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for residuals of a head injury.

Bilateral Shoulder Disability

The evidence of record at the time of the April 2002 rating 
decision showed no complaints or treatment for a bilateral 
shoulder disability in service, and the veteran had a normal 
upper extremities evaluation at his service separation 
examination.  Post-service evidence showed complaints of 
bilateral shoulder pain and a diagnosis of bilateral shoulder 
tendinitis, but no link between his current shoulder 
disability and service.  Thus, the evidence needed to reopen 
his claim is evidence that tends to show that he suffered a 
bilateral shoulder injury in service and that his current 
bilateral shoulder disability is related to service.

The evidence added to the record since the April 2002 rating 
decision consists of VA and private medical records, and 
records from the Social Security Administration.  

After review, the Board finds that, although new, the 
received evidence is not material.  In this regard, the 
evidence does not tend to show that the veteran had an in-
service shoulder injury or that his current bilateral 
shoulder disability is related to service.  The evidence does 
not even show that he has received treatment for a chronic 
bilateral shoulder disability.  The evidence shows treatment 
for fibromyalgia but not with respect to the shoulders 
specifically or that the fibromyalgia is related to service.  
The veteran has not submitted any medical evidence linking a 
bilateral shoulder disability to service.  

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to an unestablished fact needed to substantiate his 
claim.  Moreover, the evidence does not raise a reasonable 
possibility of substantiating his claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for a bilateral shoulder disability.

Neck Disability

The evidence of record at the time of the April 2002 rating 
decision showed no complaints or treatment for a neck 
disability in service, and the veteran had a normal neck 
evaluation at his service separation examination.  Post-
service evidence showed complaints of neck pain and a 
diagnosis of a neck strain, but no link between his current 
neck disability and service.  Thus, the evidence needed to 
reopen his claim is evidence that tends to show that he 
suffered a neck injury in service and that his current neck 
disability is related to service.

The evidence added to the record since the April 2002 rating 
decision consists of VA and private medical records, and 
records from the Social Security Administration.  

After review, the Board finds that, although new, the 
received evidence is not material.  In this regard, the 
evidence does not tend to show that the veteran had an in-
service neck injury or that his current neck disability is 
related to service.  The evidence does not even show that he 
has received treatment for a chronic neck disability.  The 
evidence shows treatment for fibromyalgia but not with 
respect to the neck specifically or that the fibromyalgia is 
related to service.  The veteran has not submitted any 
medical evidence linking a neck disability to service.  

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to an unestablished fact needed to substantiate his 
claim.  Moreover, the evidence does not raise a reasonable 
possibility of substantiating his claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for a neck disability.

Astigmatism

The evidence of record at the time of the April 2002 rating 
decision showed that the veteran had 20/40 vision in the 
right eye and 20/20 vision in the left eye at service 
entrance examination, that he had a mild case of 
conjunctivitis in August 1969, and that he had 20/20 vision 
bilaterally at service separation examination.  Post-service 
records showed that he had astigmatism in the right eye, but 
not that his vision in the right eye worsened in service as a 
result of superimposed disease or injury.  Thus, the evidence 
needed to reopen this claim is evidence that tends to show 
that his vision or astigmatism in the right eye worsened in 
service as a result of superimposed disease or injury.

The evidence added to the record since the April 2002 rating 
decision consists of copies of the veteran's service medical 
records, VA and private medical records, and records from the 
Social Security Administration.  

Initially, the Board notes that the copies of the service 
medical records are not new because the original service 
medical records were previously of record.  As for the other 
evidence, the Board finds that, although new, it is not 
material.  In this regard, the evidence does not tend to show 
that the veteran's vision or astigmatism in the right eye 
worsened in service as a result of superimposed disease or 
injury, or is otherwise related to service.  The evidence 
only shows that he received treatment for his eyes.  The 
veteran has not submitted any medical evidence showing that 
his vision or astigmatism worsened as a result of an in-
service disease or injury to the eyes, or that his 
astigmatism is otherwise related to service.  

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to an unestablished fact needed to substantiate the 
veteran's claim.  Moreover, the evidence does not raise a 
reasonable possibility of substantiating his claim.  
Therefore, the Board must find that new and material evidence 
has not been received to reopen the claim of entitlement to 
service connection for astigmatism.

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

Chloracne

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type II Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); 66 Fed. Reg. 23,166, 
23,168-69 (May 8, 2001).  

The veteran contends, in essence, that he has chloracne due 
to exposure to herbicides during service.  

The record shows that the veteran served in the Republic of 
Vietnam during the Vietnam era.  Thus, exposure to Agent 
Orange is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  

After review, the Board finds that the veteran did not have 
chloracne during service.  His service medical records are 
negative for a diagnosis of chloracne.  The Board notes that 
a January 1971 entry reflects a diagnosis of acne vulgaris; 
however, the Board points out that it was not a diagnosis of 
chloracne.  Likewise, his separation examination was negative 
for a diagnosis of chloracne.  

The Board also finds that the veteran currently does not have 
chloracne.  A February 2004 VA Agent Orange examination 
report reflects a history of a recurrent skin rash since 1969 
described as water-filled blisters that are pruritic, erupt, 
and leave scars similar to burn scars on his arms.  The 
veteran stated that the rash is cyclic and exacerbated in the 
summer.  Examination found numerous hypopigmented areas 
bilaterally on the upper extremities.  The diagnosis was 
recurrent skin rash.  In an addendum, the examiner stated 
that there was no supporting evidence for chloracne.  

In sum, the evidence of record fails to show that the veteran 
currently has chloracne.  In light of the above, the Board 
observes that there can be no valid claim for service 
connection in the absence of proof of a present disability.  
See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Moreover, the veteran has not submitted competent medical 
evidence linking any current chloracne to service.

The Board acknowledges the veteran's contention that he has 
chloracne that is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones, 
supra; Espiritu, supra.  

Given the above, the Board concludes that the preponderance 
of the evidence is against the claim for service connection 
for chloracne, to include as due to exposure to herbicides.  
Thus, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

The veteran not having timely filed a Substantive Appeal of 
an April 2002 rating decision that denied the claims of 
entitlement to service connection for post-traumatic stress 
disorder, a right ankle disability, residuals of a head 
injury, a bilateral shoulder disability, a neck disability, 
and astigmatism, the appeal is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent the appeal is granted.

New and material evidence not having been received to reopen 
the claims of entitlement to service connection for a right 
ankle disability, residuals of a head injury, a bilateral 
shoulder disability, a neck disability, and astigmatism, the 
appeal is denied.

Service connection for chloracne, to include as due to 
exposure to herbicides, is denied.






REMAND

Having reopened the veteran's claim of entitlement to service 
connection for PTSD, the Board may consider the merits of the 
claim only after ensuring that the veteran has received the 
notice and assistance contemplated by the VCAA and its 
implementing regulations.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  

The Board observes that the veteran was never issued a VCAA 
notice letter with respect to the above service connection 
issue.  Thus, the RO should send the veteran and his 
representative a letter that complies with the statutory and 
regulatory notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which would also include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
as well as an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.

The Board observes that fulfillment of the statutory duty to 
assist under the VCAA also requires VA to provide a medical 
examination when such an examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
is necessary to make a decision on the claim when the record 
(1) contains competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability, (2) indicates that the disability or symptoms may 
be associated with the claimant's active duty, and (3) does 
not contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4).

As the underlying etiological basis for the veteran's PTSD in 
the record on appeal has been called into question, the RO 
should schedule the veteran for a VA psychiatric examination 
to determine whether the veteran currently has PTSD and 
whether it is related to service.  

With respect to the veteran's claim for service connection 
for allergies, the Board notes that his service entrance 
examination report reflects a medical history of ear, nose, 
and throat trouble; chronic or frequent colds; and sinusitis.  
The examiner noted that the veteran has an occasional cold 
and sore throat, and occasional sinus drainage with colds.  
In addition, a January 1971 entry in the service medical 
records reflects complaints of a sore throat and a diagnosis 
of probable allergic rhinitis tonsillitis.  Similarly, a May 
1971 entry reflects complaints of seasonal watery eyes and 
nose and a diagnosis of allergic rhinitis.  Two additional 
entries in June 1971 reflect the same complaints.  

Post service, the Board notes that VA treatment notes reflect 
similar complaints and diagnoses.  An October 2002 treatment 
note reflects an assessment of sinus/rhinitis with postnasal 
drip.  A subsequent October 2002 note reflects complaints 
nasal congestion and profuse postnasal drip and an assessment 
of sinusitis, probably precipitated by nasal allergies.  A 
November 2002 note reflects an assessment of suspected 
allergies.  More recently, a February 2005 treatment note 
reflects complaints of chronic postnasal drainage and a 
diagnosis of allergies vs. chronic sinusitis.  Subsequent 
February 2005 X-rays show that paranasal sinuses were normal 
and well-pneumatized without haziness or fluid level and 
reflect an impression of no significant abnormality.  

Given the veteran's reported pre-service history of sinusitis 
and ear, nose, and throat trouble, the in-service diagnosis 
of allergic rhinitis, and post-service diagnoses of rhinitis, 
allergies, and sinusitis, the Board observes that a VA 
medical examination is necessary to determine whether any 
current allergy/sinus disorder is related to active service.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue entitlement 
to service connection for PTSD and 
allergies, the RO should send the veteran 
and his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Among other things, 
the letter should explain what, if any, 
information and medical and lay evidence 
not previously provided to VA is necessary 
to substantiate a claim for service 
connection, to include an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined in Dingess/Hartman, supra.  
The letter should also indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which portion, 
if any, VA will attempt to obtain on his 
behalf.  The letter should request that 
the veteran provide any evidence in his 
possession that pertains to his claims.  

2.  Thereafter, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the nature, extent, and 
etiology of any PTSD found.  The veteran's 
claims file, to include a copy of this 
REMAND should be made available to and 
reviewed by the examiner.  The examination 
report should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  

If PTSD is diagnosed, the examiner should 
specify (A) the factors relied upon to 
support the diagnosis; (B) the specific 
stressor(s) that prompted the diagnosis; 
and (C) whether there is a link between 
the current symptomatology and the above 
in-service stressor(s).  The examination 
report should include the complete 
rationale for all opinions expressed.  

3.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature, extent, and etiology of any 
allergy/sinus disorder found.  The 
veteran's claims file, to include a copy 
of this REMAND, should be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in detail.  
Based on examination findings, medical 
principles, and historical records, 
including service medical records, the 
examiner is asked to address the 
following:

(a)  List all current allergy/sinus 
disorders.

(b)  For each current allergy/sinus 
disorder, the examiner should state 
whether the disorder existed prior to the 
veteran's period of active service from 
March 1969 to December 1971.  In this 
regard, the examiner should consider the 
veteran's service medical records, to 
specifically include the entrance report 
of medical history and January, May, and 
June 1971 entries.

(c)  If the allergy/sinus disorder existed 
prior to active service, was there any 
increase in severity during service and, 
if so, was such beyond the natural 
progression of the disorder?

(d)  If the allergy/sinus disorder did not 
exist prior to active service, is it at 
least as likely as not that it had its 
onset during service, or was caused by an 
incident that occurred in service?  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
service connection for post-traumatic 
stress disorder and entitlement to service 
connection for allergies.  

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


